United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, for the appellant
Office of Solicitor, for the Director

Docket No. 15-567
Issued: April 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2015 appellant, through counsel, filed a timely appeal from an October 7,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
and compensation benefits effective January 13, 2014 as she no longer had any residuals or
disability causally related to her January 25, 2013 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the October 7, 2014 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB
126 (2005).

FACTUAL HISTORY
On January 25, 2013 appellant, then a 37-year-old city carrier, filed a traumatic injury
claim alleging that on that date she strained her neck and back when she was involved in a motor
vehicle accident in the performance of duty.3 She stopped work. OWCP accepted appellant’s
claim for neck sprain. It paid wage-loss compensation benefits. Appellant was initially treated
by Dr. Maria Limberakis, a family practitioner, and Dr. Gautam Kothari, Board-certified in
physical medicine and rehabilitation.
In a February 14, 2013 magnetic resonance imaging (MRI) scan report, Dr. Joel Swartz, a
Board-certified diagnostic radiologist, noted appellant’s history of neck and shoulder pain. He
stated that there was no evidence of fracture, dislocation, or cervical cord compression.
Dr. Swartz observed mild broad-based disc protrusion at C3-4 and C4-5, mild broad-based disc
protrusion to some degree eccentric to the left at C5-6, and broad-based disc protrusion eccentric
to the left at C6-7 compromising the left neural foramen.
On March 4, 2013 Dr. Kothari examined appellant for complaints of neck pain following
a January 25, 2013 motor vehicle accident at work. He reviewed her history and observed
tenderness to palpation in her cervical paraspinals and reduced range of motion in right-sided
rotation. Spurling’s maneuver reproduced axial neck pain and strength testing was otherwise 5/5
proximally and distally. Dr. Kothari noted that the shoulder examination demonstrated reduced
range of motion at the terminal end range and mild positive impingement testing. He stated that
the MRI scan of the cervical spine revealed degenerative disc disease, notably at C6-7.
Dr. Kothari diagnosed axial neck pain in the setting of degenerative disc disease at C3-4 through
C6-7 and cervical myofascial strain following a motor vehicle accident.
In an April 1, 2013 report, Dr. Kothari noted that appellant continued to have symptoms
but had significantly improved with physical therapy. Upon examination he observed reduced
range of motion in rotation of the spine and pain in the neck and left arm with Spurling’s
maneuver. Sensory examination revealed diminished sensation in the left proximal arm.
Dr. Kothari diagnosed axial neck and proximal arm pain in the setting of cervical disc disease
and cervical myofascial strain. He stated that appellant had radicular complaints and MRI scan
findings consistent with left-sided disc herniation at C6-7 compromising the left C7 nerve root.
Dr. Kothari opined that her symptoms, imaging findings, and physical examination were
consistent with a motor vehicle accident. He reported that appellant had a component of
myofascial pain, but that there was also a “component of disc disease contributing to her
symptoms.” Dr. Kothari authorized her to return to modified duty with restrictions of no lifting,
pushing, or pulling more than 20 pounds.
On May 16, 2013 appellant returned to part-time light duty. She continued to undergo
medical treatment, including physical therapy and cervical injections.
OWCP referred appellant, along with a statement of accepted facts (SOAF) and the
medical record, to Dr. Robert A. Smith, a Board-certified orthopedic surgeon, for a second
opinion examination to determine the extent of appellant’s accepted employment-related injuries
3

The record reveals that appellant has a previously accepted traumatic injury claim for a March 26, 2009
employment injury.

2

and any continuing disability. In a June 14, 2013 report, Dr. Smith reviewed appellant’s history,
including the SOAF, and accurately described the January 25, 2013 employment injury. Upon
examination, he observed no spasm, atrophy, trigger points, or deformity of the neck. Cervical
range of motion was normal with no sign of spasm or rigidity. Dr. Smith stated that the
neurologic examination was also objectively normal. He opined that appellant’s accepted
cervical sprain condition had resolved without residual and required no additional treatments.
Dr. Smith stated that appellant could return to regular duty as a mail carrier without any
restrictions.
In July 8 and August 5, 2013 reports, Dr. Kothari examined appellant for complaints of
neck, chest, and arm pain. He noted that she experienced left-sided neck pain with intermittent
spasticity and decreased range of motion. Dr. Kothari observed decreased spasticity and
improved range of motion. He diagnosed left-sided axial neck pain improved following
intraarticular facet injections and cervical strain. In the July 8, 2013 report, Dr. Kothari stated
that appellant should return in four weeks and if she had improved, he would consider a trial fullduty work status. In the August 5, 2013 report, he diagnosed axial neck pain in the setting of
cervical disc disease, cervical strain, and possible cervical facet syndrome. Dr. Kothari reported
that he adjusted appellant’s restrictions to allow her to use a mail cart instead of an over-theshoulder mailbag and recommended that she continue other treatment alternatives.
OWCP determined that a conflict in medical evidence existed between appellant’s
treating physician and Dr. Smith, OWCP’s referral physician, regarding whether appellant
continued to suffer residuals and remained totally disabled from work as a result of the
January 25, 2013 employment injury. It referred her claim, along with a SOAF and the medical
record, to Dr. Stuart Trager, a Board-certified orthopedic surgeon, for an impartial medical
examination in order to resolve the conflict in medical opinion.4
In an October 9, 2013 report, Dr. Trager stated that he reviewed appellant’s medical
records and provided an accurate history of the January 25, 2013 work injury. He noted that her
claim was accepted for neck sprain. Dr. Trager related appellant’s current complaints of left
shoulder pain, which radiated into the cervical region, nightly headaches, bilateral arm numbness
and tingling, and trouble lifting. Upon examination, he observed tenderness to palpation of the
medial periscapular region on the left but no tenderness to palpation of the cervical or thoracic
spine within the midline or over the spinous processes. Cervical range of motion demonstrated
45 degrees of flexion, 45 degrees of extension, 65 degrees of right-sided turning, and 65 degrees
of left-sided turning.
Dr. Trager stated that appellant’s symptoms did not appear radicular in nature with intact
reflexes, muscle strength, and sensibility on examination. He also noted that physical
examination demonstrated no muscle wasting and reproducible tenderness at the level of the
medial scapula consistent with diagnosis of myofascial pain rather than any cervical
radiculopathy. Dr. Trager reported:
“Absent any electrodiagnostic findings to support the diagnosis of ongoing
radicular complaints and a normal physical examination without radicular finding,
4

The record contains a copy of the ME023 Appointment Schedule Notification and a bypass history report
indicating that appellant was scheduled to see Dr. Trager on October 9, 2013.

3

ongoing symptoms at this time would appear to be consistent with myofascial
pain in the region of the medial scapula only. There are no objective findings to
support ongoing current symptoms at this time based upon physical
examination…. While it is not possible to conclude with any degree of medical
certainty that MRI [scan] findings which currently exist, were not present prior to
the motor vehicle accident and appeared degenerative in nature, without an
electrodiagnostic testing to suggest the presence of current symptoms being
related to nerve root compression, it would appear that physical examination is
not consistent with this diagnosis. Based upon the initial diagnosis of cervical
sprain/strain, one would expect the symptoms to typically resolve by this time,
and absent nerve root irritation demonstrated electrodiagnostically, there would
not appear to be ongoing need for treatment at this juncture. My impression at
this time would be unresolved myofascial pain without objective post-traumatic
findings.”
In a November 13, 2013 report, Dr. Steven J. Valentino, an orthopedic surgeon,
examined appellant for complaints of neck pain bilaterally localized C4 thru C7 with radiation
into the bilateral arms with paraesthesia and weakness. He noted that he reviewed her medical
records and related that on January 25, 2013 she was involved in a motor vehicle accident at
work. Upon examination, Dr. Valentino observed significantly limited range of motion in all
planes. He stated that extension combined with side bending caused significant neck pain at C4
thru C7 bilaterally. Palpation of the spine revealed significant spasm and facet synovitis and
effusion. Dr. Valentino reported that deep tendon reflexes were intact and motor and sensory
examinations were normal. He diagnosed neck pain, facet mediated pain, cervical radiculitis,
and neck sprain. Dr. Valentino recommended that appellant continue work in her current
capacity with current limitations.
On November 22, 2013 OWCP proposed to terminate appellant’s compensation and
medical benefits based on Dr. Trager’s October 9, 2013 impartial medical report which found
that her employment-related injuries had resolved and that she was capable of returning to work.
It determined that the weight of medical evidence rested with Dr. Trager who determined that
appellant no longer suffered residuals of her January 25, 2013 employment-related injury and
was able to return to work.
In a November 25, 2013 MRI scan of appellant’s cervical spine, Dr. Swartz noted her
history of neck pain and radiculopathy. He reported disc desiccation with mild-to-moderate disc
protrusion eccentric to left at C3-4 and C4-5 and mild disc protrusion to the left C5-6 and C6-7.
Dr. Swartz found no evidence of interval change when compared to the February 14, 2013 MRI
scan.
In a November 25, 2013 MRI scan of the cervical spine, Dr. Anthony J. Limberakis, a
Board-certified diagnostic radiologist, reported well-maintained disc spaces and vertebral body
and no evidence of fracture or dislocation. He stated that the findings were consistent with
muscle spasm.
In a December 2, 2013 neurologic examination, Dr. Joseph Moeller, a Board-certified
neurologist, noted appellant’s complaints of neck pain radiating into the left upper extremity that
resulted from a January 25, 2013 work-related injury. He reported that the examination showed
4

normal tone and bulk. Motor studies of the bilateral median, radial, and ulnar nerves were also
normal. Dr. Moeller concluded that the neurologic examination was a normal study.
In a December 5, 2013 statement, appellant’s counsel, noted his objections to OWCP’s
November 22, 2013 proposal of termination letter. He contended that Dr. Trager’s report was
not based on an accurate medical history as he did not mention appellant’s accepted March 26,
2009 right shoulder injury. Counsel further asserted that Dr. Trager’s opinion was speculative in
nature because his conclusions were based on an absence of electrodiagnostic findings. He
alleged that Dr. Trager felt that an electromyography test would be appropriate to give a firm
diagnosis and opinion on residual disability.
In a December 18, 2013 report, Dr. Valentino noted that appellant’s complaints of neck
pain bilaterally localized in C4 through C7 worse with prolonged posture and activity. He
provided examination findings similar to his previous report and diagnosed neck pain, facet
mediated pain, and cervical degenerative joint disease. Dr. Valentino recommended that
appellant continue her restrictions at work.
By decision dated January 13, 2014, OWCP finalized the termination of appellant’s
disability compensation and medical benefits effective that day. It determined that the weight of
the medical evidence rested with Dr. Trager’s October 9, 2013 report which determined that
appellant’s employment-related injuries had resolved and that she was capable of returning to
full duty.
On January 16, 2014 appellant’s counsel submitted a request for an oral hearing. He
resubmitted Dr. Kothari’s reports and appellant’s diagnostic reports. Appellant also submitted
various physical therapy reports dated February 24 to July 24, 2014.
In a January 28, 2014 report, Dr. Valentino related appellant’s complaints of neck pain
radiating into the bilateral arms with paresthesia and weakness and attributed the symptoms to
the January 25, 2013 work injury. He noted that a November 25, 2013 MRI scan showed disc
desiccation at C3 through C7 and protrusion eccentric to the left at C3-4 with mild protrusions at
C4-5, C5-6, and C6-7. X-rays of the cervical spine were normal. Upon examination,
Dr. Valentino observed significant decreased range of motion in the cervical spine with neck
pain reproduced with facet loading maneuvers and evidence of moderate spasm in the
paracervical musculature. Spurling’s maneuvers reproduced neck pain. Dr. Valentino diagnosed
cervical sprain/strain with facet mediated pain, multilevel cervical protrusions and cervical
radiculitis. He opined that these injuries were related to the work injury and recommended that
appellant continued to need restricted duty. Dr. Valentino explained that, although appellant’s
injury had been accepted as a cervical strain/sprain, she also sustained multilevel protrusions,
facet mediated pain, and cervical radiculitis. He reported that appellant continued to have
residuals of her work-related injury and needed medical treatment.
In a February 10, 2014 report, Dr. Scott Fried, a Board-certified neurologist, described
appellant’s duties as a mail carrier and noted that she had been on limited modified duty working
two hours per day because her work exacerbated and increased her symptoms. He related her
major complaints of ongoing bilateral neck pain, posterior occipital nerve headaches, and
symptoms down her upper trapezial and long thoracic nerve area following a motor vehicle
accident at work. Dr. Fried provided an accurate history of the January 25, 2013 employment
5

injury and the subsequent medical treatment she received. He noted that a February 14, 2013
MRI scan showed disc bulge at C4-5, C5-6, and C6-7. Upon examination of the cervical spine,
Dr. Fried observed tenderness at the left cervical paravertebral musculature at levels two to four
and right cervical paravertebral musculature at levels three to seven. He also noted muscle
spasm present at the right and left trapezius muscles and right and left cervical muscles. Range
of motion was 45 degrees rotation to the right and left, 20 degrees of extension, and flexion
within two inches of the chest.
Dr. Fried diagnosed cervical strain and sprain, disc bulge at C4-5, C5-6, and C6-7 with
radiculopathy, and right shoulder rotator cuff strain and sprain. He stated that there was a “direct
cause and effect relationship between this documented injury and the current clinical complaints
and physical manifestations.” Dr. Fried reported that appellant sustained significant injury from
her January 25, 2013 motor vehicle accident, including a cervical strain and sprain with evidence
of disc bulging at C4-7 discs. He also noted significant nerve root irritation and evidence of a
C5-T1 radiculoapthy bilaterally, left side greater than right. Dr. Fried also stated that appellant
suffered from ongoing rotator cuff tendinitis and subacromial impingement on the right
secondary to her previous injury. He opined that she was capable of working modified duty with
no regular reaching, pulling, pushing, and repetitive activity.
On June 19, 2014 a telephonic hearing was held. Appellant described her duties as a
letter carrier and stated that she did not have any trouble with her neck, arms, or back until
March 26, 2009 when she injured her right shoulder while putting one of the mail tubs into her
truck. She also described the January 25, 2013 neck injury and reviewed the medical treatment
she received. Appellant stated that she returned to part-time modified duty around May 16, 2013
but still experienced pain in her neck, left shoulder blade, and down her left arm.
Appellant’s counsel contended that OWCP did not meet its burden of proof to terminate
appellant’s claim. He noted that the SOAF did not include her accepted March 2009 right
shoulder injury. Counsel also asserted that appellant’s physicians have demonstrated that she
still had residuals from the January 25, 2013 work injury. He pointed out that MRI scan findings
showed disc defects at multiple levels and that Drs. Kothari and Trager both noted that she had
myofascial cervical strain syndrome. Counsel questioned whether Dr. Trager was properly
selected as the referee medical examiner as he could not find any evidence of his selection from
the Physician Directory System. He further alleged, however, that, if Dr. Trager was properly
selected, his report was speculative and supported that appellant continued to suffer from
myofascial pain in the left upper extremity as a result of the January 25, 2013 motor vehicle
accident.
By decision dated October 7, 2014, an OWCP hearing representative affirmed the
January 13, 2014 decision terminating appellant’s wage-loss compensation and medical benefits.
LEGAL PRECEDENT
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of justifying termination or modification of an employee’s benefits.5 OWCP may not
terminate compensation without establishing that the disability had ceased or that it was no
5

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

6

longer related to the employment.6 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.7 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.8 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.9
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.10 This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.11 When there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.12
ANALYSIS
OWCP accepted appellant’s claim for neck sprain. In a June 14, 2013 report, Dr. Smith,
an OWCP referral physician, determined that appellant’s accepted January 25, 2013 condition
had resolved and that she was capable of returning to regular duty as a mail carrier. In various
reports dated March 4 to August 5, 2013, Dr. Kothari, appellant’s physician, related that
appellant continued to require medical treatment for her January 25, 2013 employment injury
and needed work restrictions. To resolve the conflict between appellant’s treating physician and
its referral physician, OWCP referred appellant to Dr. Trager for an impartial medical
examination.
In an October 9, 2013 report, Dr. Trager provided an accurate history of the January 25,
2013 work injury and noted that appellant’s claim was accepted for neck sprain. He related
appellant’s complaints of continued left shoulder pain, which radiated into the cervical region.
Upon examination, Dr. Trager observed tenderness to palpation of the medial periscapular region
on the left but no tenderness to palpation of the cervical or thoracic spine within the midline or
6

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
9

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); A.P., id.

10

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
11

20 C.F.R. § 10.321.

12

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

7

over the spinous processes. He provided cervical range of motion findings and stated that
examination demonstrated no muscle wasting or reproducible tenderness. Dr. Trager opined that
there were no objective findings to support ongoing current symptoms based upon his physical
examination.
At the hearing and again on appeal, appellant’s counsel continues to challenge the
selection of Dr. Trager as the impartial medical specialist. The Medical Management Assistant
(MMA), which replaced the Physicians Directory System, allows users to access a database of
Board-certified specialist physician, and is used to schedule referee examinations. The
application contains an automatic, and strict rotational scheduling feature to provide for
consistent rotation among physicians and to record the information needed to document the
selection of the physician.13 The Board notes that the record contains a September 19, 2013
ME023 iFECS report documenting the selection of Dr. Trager under the MMA. Additionally,
the record also contains a bypass history report certifying that the MMA was used to schedule
appellant’s appointment with Dr. Trager and that no physicians were in fact bypassed.14 Thus,
the Board finds that OWCP provided documentation and properly utilized its MMA system in
selecting Dr. Trager as the impartial medical examiner.
The Board finds, however, that OWCP improperly terminated appellant’s compensation
based on Dr. Trager’s report because the opinion of Dr. Trager is not sufficiently rationalized to
represent the special weight of the medical evidence. As noted, the report of an impartial
medical specialist will be accorded special weight provided his opinion is sufficiently
rationalized and based upon a proper factual background.15 The Board looks at such factors as
the opportunity for and thoroughness of examination performed by the physician, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of
analysis manifested and the medical rationale expressed by the physician on the medical issues
addressed to him by OWCP.16
In this case, the Board finds that Dr. Trager’s opinion was based on a deficient SOAF.
To assure that the report of a medical specialist is based upon a proper factual background,
OWCP provides information through the preparation of the SOAF.17 OWCP procedure manual
requires that the SOAF facts include appellant’s accepted conditions.18 In this case, the Board
notes that the September 17, 2013 SOAF did not note that appellant had a previously accepted
claim for a right shoulder injury. Accordingly, Dr. Trager incorrectly reported that appellant did
not have any prior orthopedic injuries. His report, therefore, was not based on a proper history or
13

Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter 3.500.5
(May 2013); see also R.C., Docket No. 12.468 (issued October 25, 2012).
14

On the Bypass History report for the Scheduled Appointment, the comment input indicated: “No Bypasses are
available.”
15

Supra note 12.

16

James T. Johnson, 39 ECAB 1252 (1988).

17

Mirna Cruz, Docket No. 06-183 (issued April 5, 2006).

18

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).

8

background. The Board has found that when an OWCP referral physician renders a medical
opinion based on a SOAF which is incomplete or inaccurate, the probative value of the opinion
is seriously diminished or negated altogether.19
As the conflict remains unresolved, the Board will reverse OWCP’s October 7, 2014
decision and will remand the case for proper reinstatement of compensation benefits.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to justify termination of
appellant’s wage-loss compensation and medical benefits effective September 23, 2013.
ORDER
IT IS HEREBY ORDERED THAT the October 7, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: April 27, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

19

A.R., Docket No. 11-692 (issued November 18, 2011); see also supra note 18.

9

